Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 1 of 11 PageID #: 26694



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

     RMAIL LIMITED ET AL.,                          §
                                                    §
                  Plaintiffs,                       §
                                                    §
     v.                                             §
                                                    §
     AMAZON.COM, INC., PAYPAL, INC.,                §     CIVIL ACTION NO. 2:10-CV-00258-JRG
     SOCIETY FOR WORLDWIDE                          §     (Lead Case)
     INTERBANK FINANCIAL                            §
     TELECOMMUNICATION SCRL (SWIFT),                §
                                                    §
     DOCUSIGN, INC.,                                      CIVIL ACTION NO. 2:11-CV-00299-JRG
                                                    §
                                                          (Member Case)
                                                    §
                                                    §
     RIGHT SIGNATURE, LLC, FARMERS                        CIVIL ACTION NO. 2:11-CV-00300-JRG
                                                    §
     GROUP, INC., FARMERS INSURANCE                       (Member Case)
                                                    §
     COMPANY, INC.,
                                                    §
     ADOBE SYSTEMS INCORPORATED,                    §     CIVIL ACTION NO. 2:11-CV-00325-JRG
     ECHOSIGN, INC.,                                §     (Member Case)
                                                    §
                  Defendants.                       §

                            MEMORANDUM OPINION AND ORDER
          The Court will hold a pre-trial hearing for these consolidated cases on June 17, 2019 (“the

 Hearing”). Presently pending for resolution at that Hearing are seventeen dispositive motions and

 sixty-two disputed motions in limine1 filed by Plaintiffs RMail Limited, RPost Communications

 Limited, and RPost Holdings, Inc. (collectively, “RPost”) as well as Defendants Adobe Inc. and

 EchoSign, Inc. (collectively “Adobe”), DocuSign, Inc. (“DocuSign”), and ShareFile, LLC f/k/a

 RightSignature, LLC (“RightSignature”). In order to streamline the presentation of issues at the




 1
   In addition to the 11 joint motions in limine filed by the Parties (Dkt. No. 885), Plaintiffs filed
 23 motions in limine (Dkt. No. 886); Defendant Adobe filed 15 motions in limine (Dkt. No. 884);
 Defendant DocuSign filed 12 motions in limine (Dkt. No. 887); and Defendant RightSignature
 filed 12 motions in limine (Dkt. No. 888).
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 2 of 11 PageID #: 26695



 Hearing, the Court issues this Order addressing the following seven motions that the Court finds

 are suitable for disposition on the briefing and without oral argument. Having considered each of

 the seven motions, and for the reasons set forth herein, the Court ORDERS that:

          1. Defendants’ Opposed Motion to Strike Portions of the Expert Report of Dr. Kevin
             Almeroth (Dkt. No. 686) is DENIED.
          2. Farmers Defendants’ Motion for Summary Judgment of No Willfulness (Dkt. No. 710)
             is DENIED WITHOUT PREJUDICE.
          3. Adobe’s Opposed Motion to Strike Undisclosed Infringement Theories from the Expert
             Report of Dr. Kevin Almeroth (Dkt. No. 712) is DENIED.
          4. Plaintiffs’ Motion to Strike Portions of the Expert Report of Dr. Tadayoshi Kohno
             (Dkt. No. 713) is GRANTED-IN-PART and DENIED-IN-PART, as set forth herein.
          5. Plaintiffs’ Motion to Strike Portions of the Expert Report of Dr. Paul Clark
             (Dkt. No. 719) is DENIED.
          6. DocuSign’s Motion to Strike Portions of the Infringement Expert Report of Dr. Kevin
             C. Almeroth (Dkt. No. 722) is DENIED AS MOOT.
          7. Plaintiffs’ Motion to Strike Portions of the Expert Report of Vincent Thomas
             (Dkt. No. 723) is GRANTED-IN-PART and DENIED-IN-PART, as set forth herein.

    I.       Defendants’ Opposed Motion to Strike Portions of the Expert Report of Dr. Kevin
             Almeroth (Dkt. No. 686).

          This motion seeks to strike reference to nine patent claims contained in the report of

 Dr. Kevin Almeroth, RPost’s infringement expert. The Court has already resolved this dispute in

 an order granting Plaintiffs’ then co-pending Motion for Leave to Assert Additional Patent Claims

 (Dkt. No. 688). Consistent with the Court’s prior order granting leave to assert those nine patent

 claims (Dkt. No. 755), the Court finds this motion should be and hereby is DENIED.

    II.      Farmers Defendants’ Motion for Summary Judgment of No Willfulness (Dkt. No.
             710).

          Defendants Farmers Group, Inc. and Farmers Insurance Company Inc. (collectively,

 “Farmers”) filed this motion seeking summary judgment of no willful infringement. While this

 motion for summary judgment was pending, Farmers and RPost filed a joint motion to sever




                                                 2
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 3 of 11 PageID #: 26696



 Farmers from this case pursuant to the customer suit exception,2 and to stay the new case against

 Farmers during the pendency of the instant patent infringement suit. (Dkt. No. 761). The Court

 granted that joint motion and severed Farmers into Case No. 2:19-cv-166-JRG (“the Farmers

 Action”), which the Court stayed. (Dkt. No. 793). Since the Farmers Action remains stayed, and

 since Farmers has been severed from the instant action, the Court finds that the presently pending

 motion for summary for summary judgment should be DENIED WITHOUT PREJUDICE. The

 Court does not express a view on the merits of Farmers’ motion in this Order. Farmers may refile

 its motion for summary judgment in the Farmers Action after the Court issues an order lifting the

 stay therein.

       III.      Adobe’s Opposed Motion to Strike Undisclosed Infringement Theories from the
                 Expert Report of Dr. Kevin Almeroth (Dkt. No. 712).

              In this motion, Adobe claims that Dr. Almeroth exceeded the scope of RPost’s

 infringement contentions for asserted U.S. Patent No. 7,966,372 (“the ‘372 Patent”). Claim 1 of

 the ’372 Patent recites the following limitation: “storing at the server at least a portion of a mail

 transport protocol dialog generated by the server and the recipient during the transmission of the

 message between the server and the recipient.” (emphasis added). RPost’s final infringement

 contentions for this limitation include the following text: “The Adobe EchoSign Service stores a

 portion (e.g., the IP address of the recipient) of the HTTPS component between the server and

 the recipient when transmitting the message (e.g., the document to be signed).” (emphasis added).

 RPost’s final infringement contentions also include specific screenshots depicting various accused

 functions of the Adobe product. The screenshots are aligned with each claim limitation, and the

 screenshot corresponding to this disputed claim limitation depicts storage of a signed document’s




 2
     See, e.g., In re Nintendo of Am., Inc., 756 F.3d 1363 (Fed. Cir. 2014).


                                                    3
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 4 of 11 PageID #: 26697



 creation date, document name, document creator name, sender name, signer name, sender and

 signer email addresses, and transaction ID.

        Adobe alleges that Dr. Almeroth’s report goes beyond these disclosures by including the

 following text: “Adobe stores a portion of the HTTPS dialogue (e.g., the IP address of the

 recipient, recipient and sender email addresses, transaction id,), which is data including at least

 one command and at least one response exchanged between the Adobe servers and the computing

 devices used by recipient (e.g., get and post commands).” (emphasis added to the disputed portion).

 Adobe alleges that Dr. Almeroth’s report identifies “new” portions of the HTTPS dialogue—

 specifically, the transaction ID and recipient/sender email addresses—which should be stricken.

        The Court is not persuaded by Adobe’s argument. At the outset, RPost actually disclosed

 both the transaction ID and the recipient/sender email addresses in its infringement contentions by

 including a screenshot specifically depicting them. Adobe argues that the screenshot was

 ambiguous in its disclosure and insufficiently specific, even if both pertinent pieces of information

 were literally disclosed. The Court disagrees, and finds that the screenshot provided Adobe with

 fair notice. The requirement that infringement contentions provide fair notice of a party’s

 infringement theories does not change based on whether the disclosure is made via text or images.

 In this case, the Court finds that RPost’s screenshot was sufficiently specific. Though it was not

 annotated, as Adobe points out, the screenshot depicts a limited and related number of features in

 the Adobe product. Several of the features, including the transaction ID, are explicitly labeled.

 Further, the content disclosed in the screenshot is consistent with the textual disclosures for the

 disputed limitation. The textual disclosures used exemplary language (“e.g.”) when describing the

 relevant stored portion of the HTTPS component, and the screenshot suggests additional portions

 of the HTTPS component to be stored. Taking the text and screenshot together, the Court finds




                                                  4
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 5 of 11 PageID #: 26698



 that Adobe received fair notice that RPost accused the “recipient and sender email addresses” and

 the “transaction ID.”

          Additionally, Adobe’s delay independently counsels against striking RPost’s expert report.

 RPost provided the relevant infringement contentions to Adobe in April 2013—to the extent Adobe

 was uncertain about the nature of the disclosure contained in the screenshot, it had ample

 opportunity to seek clarification. Adobe presents no reason why it waited seven years before

 raising this issue and the Court is aware of no justification for such.

          Accordingly, the Court finds this motion should be and hereby is DENIED.

    IV.      Plaintiffs’ Motion to Strike Portions of the Expert Report of Dr. Tadayoshi Kohno
             (Dkt. No. 713).

          RPost moves to strike the following paragraphs from the Rebuttal Expert Report of Dr.

 Tadayoshi Kohno Concerning Non-Infringement of the Asserted Patents (the “Kohno Report”):

 ¶¶ 50–52, 113, 117, 136–37, 184, 186, 197–209, 273–95, 371, 420, 427–28, 460, and 464. (Dkt.

 No. 713). RPost argues that the Court should strike those portions of Dr. Kohno’s report because

 (1) he “does not apply the Court’s claim construction for a number of claim limitations, rendering

 his resulting noninfringement opinion unreliable and irrelevant;” (2) he “opines on prosecution

 history estoppel, a legal question for the Court, not a factual question for the jury to resolve;” and

 (3) he “relies on usage data that should be excluded.” (Id. at 1). Having considered the motion,

 briefing, and relevant authorities, the Court is of the opinion that the motion should be and hereby

 is GRANTED-IN-PART and DENIED-IN-PART.

          In view of the Court’s preliminary order invaliding all asserted claims of the ’219 and ’334

 Patents and Claim 1 of the ’372 Patent, the Parties have agreed that Sections III(A)(1), III(A)(2),

 and III(A)(3) of this motion have been rendered moot. (Dkt. No. 915). Accordingly, the Court

 DENIES-AS-MOOT RPost’s motion as to ¶¶ 133, 136–37, 184, 197–209, 273–95 of the Kohno



                                                   5
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 6 of 11 PageID #: 26699



 Report. Further, DocuSign has WITHDRAWN reliance upon the passages highlighted in green

 in ¶¶ 133, 136–37, 186, 197, 208, 209, 275, 276, 284, 285, 371, 460, and 464 of the Kohno Report

 as set forth in Dkt. No. 856–1. (Dkt. No. 765 at 1).

        The Court’s claim construction order states that “the parties are ordered to refrain from

 mentioning any portion of this opinion, other than the actual definitions adopted by the Court, in

 the presence of the jury. Any reference to claim construction proceedings is limited to informing

 the jury of the definitions adopted by the Court.” (Dkt. No. 297 at 109). The following portion of

 Paragraph 427 of the Kohno Report is hereby STRICKEN because it violates the Court’s claim

 construction order:

                427. . . .

                As the Court has found (and as described in the ’327 patent), there are
                several types of mail transport protocols:

                As disclosed in the specification, “SMTP” refers to Simple mail Transport
                Protocol, and “ESMTP” refers to Extended SMTP. (’372 Patent at 4:3–4.)
                “SMTP is a protocol for sending email messages between servers. Many e-
                mail systems that send e-mail over the Internet use SMTP to send messages
                from one server to another; the messages can then be retrieved with an e-
                mail client using either POP [(Post Office Protocol)] or IMAP [(Internet
                Message Access Protocol)]. In addition, SMTP is generally used to send
                messages from a mail client to a mail server.” (Id. at 27:14–10; see id. at
                26:52–54 & 27:8–14.)

        The Court DENIES the motion as to all other portions of the Kohno Report not specifically

 addressed above. The Court concludes that the remaining objected-to paragraphs in Dr. Kohno’s

 Report (1) constitute “[e]xpert testimony regarding whether an accused device falls within the

 scope of a court’s claim construction [which] is appropriate and raises a factual issue for a jury to

 resolve,” Network-Techs. v. Alcatel-Lucent USA, Inc., No. 6:11-cv-492, 2017 WL 4020591, at *3

 (E.D. Tex. Sept. 13, 2017); and (2) provide factual details, and not legal opinions, about the




                                                  6
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 7 of 11 PageID #: 26700



 prosecution history of the patents in suit. In addition, the Court denies the motion as to ¶ 117 for

 the same reasons set forth in the Court’s order below concerning Dkt. No. 723.

     V.      Plaintiffs’ Motion to Strike Portions of the Expert Report of Dr. Paul Clark (Dkt.
             No. 719).

          RPost moves to exclude certain opinions of Dr. Paul Clark, the invalidity expert for Adobe,

 DocuSign, and RightSignature. (Dkt. No. 719).3 RPost argues that Dr. Clark’s invalidity opinions

 should be stricken because he “does not specify the obviousness combinations with enough

 specificity to put RPost on notice of his opinions.” (Id. at 1).4 According to RPost, Dr. Clark “fails

 to call out a single, specific multi-reference combination” and “[i]nstead, [] relies on boilerplate

 language in an attempt to disclose all possible obviousness combinations.” (Id. at 3 (emphasis in

 original)). In response, Defendants argue that “the claim charts attached to Dr. Clark’s report

 expressly identify his obviousness combinations, including detailed citations to the obviousness

 references for claim limitations where they are combined with a base reference.” (Dkt. No. 849 at

 1 (emphasis in original)).

          Having considered the motion, briefing, and relevant authorities, the Court is of the opinion

 that the motion should be and hereby is DENIED. Local Patent Rule 3–3(b) provides that “[i]f a

 combination of items of prior art makes a claim obvious, each such combination, and the

 motivation to combine such items, must be identified.” This rule calls for “disclosure of

 combinations, not just references, and thus does not expect the patentee to consider every possible




 3
   “Dr. Clark submitted two invalidity reports: one for the Adobe and DocuSign defendants, and
 one for the RightSignature defendants. Because the reports are largely congruent and only differ
 in a few additional defenses that are included in the RightSignature report, RPost [] cite[s] to the
 RightSignature report for purposes of this motion.” (Dkt. No. 719 at 1 n.1).
 4
   RPost also argued the Dr. Clark’s opinions should be stricken because his opinions exceeded the
 scope of Defendants’ invalidity contentions. (Dkt. No. 719 at 1). RPost withdrew that argument in
 its Reply brief in support of its motion. (Dkt. No. 818 at 5).


                                                   7
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 8 of 11 PageID #: 26701



 combination of references disclosed.” LML Patent Corp. v. JPMorgan Chase & Co., No. 2:08-cv-

 448, 2011 U.S. Dist. LEXIS 128724, at *4 (E.D. Tex. Aug. 11, 2011). The Court has reviewed Dr.

 Clark’s reports for Adobe, DocuSign, and RightSignature and finds that he has sufficiently

 identified the obviousness combinations that underly his invalidity opinions. See, e.g., Dr. Clark

 Report (RightSignature), ¶¶ 211–23; Exhibits 624A–D. Dr. Clark incorporates by reference claim

 charts that identify each specific obviousness combination on a claim-by-claim, element-by-

 element basis. The Court finds that such disclosures satisfy this District’s local rules and provide

 RPost with sufficient notice of his opinions.

           In addition, Defendants confirm that Dr. Clark will not provide obviousness opinions as to

 three references: Schneier (1994), Schneier (1996), and Tygar. (Dkt. No. 769 at 4–5). These

 references are not charted in Dr. Clark’s reports. However, Defendants argue that Dr. Clark may

 use those references to explain the state of the art; the level of ordinary skill in the art; and as

 background to explain the technology of the Patents-in-Suit. (Id.) “Plaintiffs agree that Dr. Clark

 can discuss those references (e.g., as background material), provided he discusses those references

 within the bounds of his report.” (Dkt. No. 818 at 3 n.1).5

     VI.      DocuSign’s Motion to Strike Portions of the Infringement Expert Report of Dr.
              Kevin C. Almeroth (Dkt. No. 722).

           This motion was filed by DocuSign on April 29, 2019, without the “certificate of

 conference” required by this Court’s local rules. Apparently realizing the absence of such,

 DocuSign filed a corrected version of the motion that included the required “certificate of

 conference” on the same day. (Dkt. No. 729). Other than the added certificate of conference, the



 5
   RPost alleges that “Dr. Clark does not otherwise discuss Tygar in his report. Thus, he should not
 be allowed to testify at all regarding Tygar.” (Dkt. No. 818 at 1 n1). The Court has reviewed Dr.
 Clark’s reports for DocuSign, Adobe, and RightSignature, and Dr. Clark does mention Tygar. See,
 e.g., Dr. Clark Report (DocuSign), ¶ 188c.


                                                   8
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 9 of 11 PageID #: 26702



 corrected version of this motion is identical in all respects to the original version. Since the merits

 of this motion are appropriately presented in the corrected version, the Court finds that this motion

 should be and hereby is DENIED AS MOOT. This Order does not express a view on the merits

 of the corrected motion, which remains live before the Court.

     VII.      Plaintiffs’ Motion to Strike Portions of the Expert Report of Vincent Thomas
               (Dkt. No. 723).

        In this motion, RPost seeks to strike various portions of the expert report of Mr. Vincent

 Thomas, DocuSign’s damages expert. RPost alleges three areas of analysis should be excluded as

 unreliable.

        First, RPost seeks to strike a portion of Mr. Thomas’s analysis of Georgia-Pacific factor

 11. Factor 11 concerns “the extent to which the infringer has made use of the invention,” and Mr.

 Thomas relies on an apparently undated dataset created by DocuSign. RPost explains that the

 absence of date information means that DocuSign could have cherry-picked or otherwise distorted

 usage information to lowball its self-usage estimates for factor 11. RPost notes that it asked for

 timeframe information from both Mr. Thomas and DocuSign’s 30(b)(6) witness, but neither could

 inform RPost of the appropriate date range.6 DocuSign responds that RPost’s objections are

 appropriate subjects for cross-examination rather than exclusion.

        The Court agrees that exclusion is not appropriate because RPost’s objections go to weight,

 rather than admissibility. RPost is free to vigorously cross-examine Mr. Thomas on these matters

 and to argue before the jury that it should not credit Mr. Thomas’s testimony.



 6
   RPost also complains that Mr. Thomas applies usage rate percentages (e.g., “20% of users use
 our product via email”) rather than absolute usage numbers (e.g., “500 users use our product via
 email”), and then multiplies those usage rates by an “incorrect” number to estimate absolute usage.
 The Court finds that this objection is targeted to the weight of Mr. Thomas’s testimony, rather than
 its admissibility.


                                                   9
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 10 of 11 PageID #: 26703



        Second, RPost seeks to strike a portion of Mr. Thomas’s analysis of non-infringing

 alternatives. RPost points out that Mr. Thomas’s testimony is highly conclusory, and does not

 explain that each specific non-infringing alternative would be commercially viable. DocuSign

 responds that since Mr. Thomas relied on DocuSign’s technical expert to identify comparable

 products and establish technical comparability, Mr. Thomas’s high-level statement that those

 identified products would be commercially viable is sufficient.

        Again, the Court finds that exclusion is not appropriate because RPost’s objections go to

 weight rather than admissibility. However, the Court instructs the Parties that all expert

 witnesses—including Mr. Thomas—will be held to the disclosures contained within the four

 corners of their reports, and will not be permitted to backfill additional detail during trial testimony

 based on information that was not disclosed in the expert’s report.

        Finally, RPost seeks to strike Mr. Thomas’s analysis of Georgia-Pacific factor 2. Factor 2

 concerns “the rates paid by the licensee for the use of other patents comparable to the patent in

 suit.” RPost argues that Mr. Thomas analyzes licenses which cover patents that are not comparable

 to the patents in suit. RPost thus seeks to strike paragraph 205 of Mr. Thomas’s report, containing

 such analysis. In response, DocuSign agrees that the licenses are non-comparable, stating:

        Mr. Thomas expressly acknowledges that the four agreements involve non-
        comparable patents and does not intend to offer testimony at trial that the
        agreements should reduce any reasonable royalty award to RPost if the asserted
        patents are found valid and infringed. But, Mr. Thomas should be permitted to
        testify regarding the four agreements because the agreements contain similar lump
        sum structures and, therefore, are probative of the framework and structure of the
        license that DocuSign would agree to in the hypothetical negotiation.

 (Dkt. No. 771 at 1–2). Based on DocuSign’s concession, the Court finds that it should strike

 paragraph 205. The Court agrees that those four non-comparable license agreements may be

 appropriately related to other factual questions, such as the structure of the payment that would




                                                   10
Case 2:10-cv-00258-JRG Document 924 Filed 06/12/19 Page 11 of 11 PageID #: 26704



 result from a hypothetical negotiation.7 However, paragraph 205 deals with a specific disclosure

 in a specific context—four non-comparable licenses disclosed as support for a factor that expressly

 requires comparable licenses. Given that mismatch, the Court finds that paragraph 205 offers no

 reliable support for factor 2 and should be stricken. This Order does not address DocuSign’s

 reliance on those four licenses in any other context in Mr. Thomas’s report, and is strictly limited

 to the factor 2 context presented by the Parties.

        Accordingly, the Court finds that this motion should be DENIED-IN-PART, with respect

 to Mr. Thomas’s discussion of non-infringing alternatives and Georgia-Pacific factor 11, and
   .
 GRANTED-IN-PART with respect to paragraph 205 of Mr. Thomas’s report, concerning

 comparable licenses.

        Separately, the Court notes that the number of remaining dispositive motions, motions in

 limine, and disputed exhibits are excessive. The Parties are directed to renew their efforts to narrow

 and streamline all outstanding pretrial issues in advance of the pretrial hearing set for June 17,

 2019. The Parties shall report their progress by joint notice filed by 4:00pm on June 16th.

        So ORDERED and SIGNED this 12th day of June, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




 7
  In fact, DocuSign’s response points out that Mr. Thomas does rely “on the four agreements” in
 order to “support of his opinions on Factor 15 [dealing with the royalty likely to result from a
 hypothetical negotiation], which RPost has not moved to strike.” (Id. at 11).


                                                     11
